November 04,2015
CLERK,ABEL         ACOSTA


COURT    OF    CRIMINAL       APPEALS
                                                                      RECEIVED IN
                                                               COURT OF CRIMINAL APPEALS
OF   TEXAS
                                                                      KQV 10 2015
P.O.BOX       12308


CAPITOL       STATION                                             Ab9lAcoeta,Cterk
AUSTIN,TEXAS          78711



       RE:Request for copy of

              Memorandum Opinion/Petition for Discretionary

              Review,from Maurice Dancy,case number

              in   the   trial court.20,299-99th      District   Court

              of Lubbock County,Texas



Dear    Clerk:


 Please send me the decision and all information involving the

trial court case number.20,299,from             the    99th District Court       of

Lubbock County,Texas,Maurice Dancy v.State,from a judgment entere

ed in 1980,and this court's(Court of Criminal Appeals of Texas)

decision of his Petition for Discretionary Review.

 Thank you in advance for your immediate response to the above

requested information.




                                                   Respectfully requested,

                                                   rr)pya&ie£"Daaio.^ h\(JcMp
                                                   MR.MAURICE DANCY#316 646

                                                   Coffield Unit

                                                   2661   FM   2094


                                                   Tennessee Colony,Tx.75884